                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 JEFFREY LEE JONES,                                 Case No. 19‐cv‐1144 (NEB/ECW)

                      Plaintiff,

 v.                                               ORDER ACCEPTING REPORT AND
                                                      RECOMMENDATION
 STATE OF MINNESOTA, GLADYS
 MEIJA DANIELA, KRISTEN BOOMER,
 JOANNE RIOS A/K/A JOANNE
 HAGFORS, DONALD RYAN, SALIM
 OMARI, AMANDA HEU, MARK
 SOLFELT, JAMES LEATHERMAN, and
 STEPHEN NESSER,

                      Defendants.



       The Court has received the August 9, 2019 Report and Recommendation of United

States Magistrate Judge Elizabeth Cowan Wright. [ECF No. 5 (“R&R”).] No party has

objected to that R&R, and the Court therefore reviews it for clear error. See Fed. R. Civ. P.

72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no clear

error, and based upon all the files, records, and proceedings in the above‐captioned

matter,

       IT IS HEREBY ORDERED THAT:

       1. The Court ACCEPTS the R&R, and

       2. This action is DISMISSED WITHOUT PREJUDICE under Rule 41(b) of the

       Federal Rules of Civil Procedure for failure to prosecute.
LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: September 18, 2019          BY THE COURT:


                                   s/Nancy E. Brasel
                                   Nancy E. Brasel
                                   United States District Judge




                               2
